DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
1) Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

In the instant application, the 1) background of the invention, 2) brief summary of the invention, 3) brief description of the several views of the drawings, 4) detailed description of the invention are not clearly distinguished.  This makes description difficult to understand.  The brief description of the several views of the drawings is not clearly included.  It appears the detailed description begins on Page 6, line 21.  Applicant needs to amend the specification to clearly distinguish these sections.
Appropriate correction is required.    

2) Objections to the Specification
The disclosure is objected to because of the following informalities:
Page 1, line 6: “models on the risk” should be “models of the risk”, for clarity.  Applicant should make this correction at any other places in the specification as appropriate.
Page 4, line 27:  Examiner recommends Applicant change, “on the basis of subarea-specific information” to “based on subarea-specific information”, for clarity.  Examiner recommends this change in other places in the specification and claims as deemed appropriate.
Fig. 1, Ref. (F), (G), (H) are unclear as these features are not clearly mentioned in the specification.  Applicant should point out what these figures describe.
Fig. 2 is also not clearly described in the specification.  It is not clear what this figure is showing.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim 16 recites the limitation "the current cultivation period", “the state of development”, “the time”, “the planned treatment” in lines 8, 15, and 25 respectively.  There is insufficient antecedent basis for this limitation in the claim.

Relative to claim 16, it is not clear as to whether Applicant intends to include step (B).  As written, step (A) and step (B) are included in the alternative since Applicant uses the term and/or in line 5.  That means either step A or step B alone can meet the limitation.  This makes the second infestation map of step (B) unclear since the first infestation map of step (A) is not necessarily included.  It appears that Applicant intends to include step (B) since step (C) includes features of step (B), and since claim 17 requires step (B).  There are other unclear limitations that need revision. Following in an example of the claim as understood by the Examiner. Applicant is encouraged to make appropriate changes.
Does Applicant mean: 
“A method for the control of harmful organisms in a field in which crop plants are grown, wherein the method comprises the following steps: 
(A) creating a first infestation map, wherein in the first infestation map subareas in the field indicate whether an infestation with harmful organisms has been observed in a past cultivation period, 
(B) creating a second infestation map, wherein in the second infestation map subareas in the field indicate whether an infestation with harmful organisms has been observed in a current cultivation period, and 
(C) determining a subarea-specific prediction of the infestation risk to the crop plants with harmful organisms for the current cultivation period, wherein the prediction is made based on the first infestation map and/or the second infestation map, and the prediction is further based on at least one of: subarea-specific information of a state of development of the crop plants, subarea-specific environmental factors, and weather information, and 
(D) creating a treatment map, wherein the treatment map indicates which subareas of the field are to be treated in order to prevent the dispersal of harmful organisms and/or to control harmful organisms, the treatment map being further created based on: 
the prediction of the infestation risk for the current cultivation period, and
the treatment map is optionally created and/or adapted, based on conditions predicted for a time of a planned treatment with regard to: weather information, a development state of the crop plant, and/or environmental factors, and 
(E) optionally: treating subareas of the field in accordance with the treatment map.”?

Relative to claim 17, the claim is unclear since it required step (B) which is not clearly and positively included in claim 16, but is only included in the alternative.

Relative to claim 18, line 2, Applicant should change, “on the basis of” to “based on” for clarity.  Applicant should review and revise any other occurrences in the claims.  It is also not clear as to which options in lines 3-9 are required.  Does Applicant mean: “wherein the subarea-specific prediction of the infestation risk is made based at least on the first infestation map; and
the subarea-specific prediction of the infestation risk is optionally also based on at least one of: the second infestation map, subarea-specific information of the state of development of the crop plants, subarea-specific environmental factors, and weather information”?

Relative to claim 19, Applicant should remove “of” before the dispersal”.  Applicant should change, “by means of a rule or process based”, to “using a rule or process based”.

Relative to claim 21, the claim is unclear because it requires features of claim (E) which is not clearly and positively included in claim 16.

Claims 23-25 recite the limitation "the quantity and/or concentration" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant uses the terms quantity “and/or”  concentration which means which means that either the quantity or the concentration is required.  Applicant needs to revise this language.

Relative to claims 23-25, Applicant should also change “has been calculated” to “is calculated, for clarity.  

Claim 26 recites the limitation "the current cultivation period", “the infestation risks”, “the state of development”, “the conditions”, “the time”, “the planned treatment” in lines 7, 10, 14, and 24 respectively.  There is insufficient antecedent basis for this limitation in the claim.

Relative to claim 26, does Applicant mean: 
“A system for the control of harmful organisms in a field in which crop plants are grown, comprising: 
(A) a first infestation map, wherein the first infestation map indicates subareas in the field are in which in a past cultivation period of an infestation with harmful organisms has been observed, 
(B) a second infestation map, wherein the second infestation map indicates subareas in the field in which an infestation with harmful organisms has been observed in a current cultivation period,
and
(C) means for predicting the infestation risk of the crop plants with harmful organisms for the current cultivation period, wherein the prediction is made based on: 
the first infestation map and/or the second infestation map,
the subarea-specific information of a state of development of the crop plants, and/or subarea-specific environmental factors, and
weather information, and
(D) means for creating a treatment map, wherein the treatment map indicates which subareas of the field are to be treated in order to prevent the dispersal of the harmful organisms and/or to control harmful organisms, wherein the treatment map is created based on the prediction of the infestation risk for the current cultivation period; and 
the treatment map is further optionally created and/or adapted:
based on conditions predicted for a time of a planned treatment with regard to:
weather, a development state of the crop plant, and/or environmental factors;
and the system further optionally including:
(E) a means for treating the subareas of the field in accordance with the treatment map.”?

Relative to claim 27, does Applicant mean: 
“A computer program product comprising:
- a computer-readable data storage device,
- program code which is stored on the data storage device, and which when run on a computer causes the computer to read one or more digital infestation maps into the working memory of the computer, 
wherein in the one or more infestation maps, subareas in the field indicate that: 
a past cultivation period with harmful organisms has been observed, and/or an infestation with harmful organisms in a current cultivation period has been observed;
- the program code further causing the computer to calculate subarea-specific risks for an infestation of the crop plants with harmful organisms for the current cultivation period, wherein the calculation is made on the basis of the following information:
-the digital infestation map(s), 
-subarea-specific information of a state of development of the crop plants, 
-subarea-specific environmental factors, and/or 
-weather information,
-the program code further causing the computer to create a digital treatment map and output it in digital form to a user, wherein the treatment map indicates which subareas of the field are to be treated in order to prevent the dispersal of the harmful organisms and/or to control harmful organisms, and the treatment map is further created based on a prediction of the subarea-specific infestation risks for the current cultivation period, and 
-optionally, the treatment map is created and/or adapted based on conditions predicted for a time of a planned treatment of the subareas with regard to: weather information, a development state of the crop plant, and/or environmental factors.”?

Claim 28 recites the limitation "the subarea-specific information", “the infestation risk”, “the current cultivation period”, “the conditions”, and “the time of planned treatment” in lines 3-6.  There is insufficient antecedent basis for this limitation in the claim.

Relative to claim 28, some of the limitations are unclear.  For instance, “the time of the planned treatment” is unclear. What time of planned treatment is Applicant referring to?  
Does Applicant mean: “A treatment map, wherein the treatment map describes (or states, or shows) which subareas of a field for the cultivation of a crop plant are to be treated with a plant protection agent in order to prevent the dispersal of harmful organisms and/or to control harmful organisms;
the treatment map has been created based on a subarea-specific prediction of the infestation risk of the field with one or more harmful organisms for a current cultivation period, and 
optionally, the treatment map is created and/or adapted based on conditions predicted for a time of a planned treatment of the subareas with regard to weather, a development state of the crop plant, and/or environmental factors.”?

Relative to claim 29-30, it is not clear whether the claims are independent or dependent claims.  The claims have been interpreted to be dependent claims.  The claims need to be put into proper dependent form for clarity.
Appropriate clarification is required.

Allowable Subject Matter
Claims 16-30 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Relative to claim 16, the prior art does not disclose: 
A method for the control of harmful organisms in a field in which crop plants are grown, comprising the following steps: 
creating a first infestation map, wherein in the first infestation map subareas in the field indicate whether an infestation with harmful organisms has been observed in a past cultivation period, and 
determining a subarea-specific prediction of the infestation risk to the crop plants with harmful organisms for a current cultivation period, the prediction is made based on the first infestation map and/or a second infestation map,  
creating a treatment map, wherein the treatment map indicates which subareas of the field are to be treated in order to prevent the dispersal of harmful organisms and/or to control harmful organisms, the treatment map being further created based on: 
the prediction of the infestation risk for the current cultivation period, as claimed.

Relative to claim 26, the prior art does not disclose: 
A system for the control of harmful organisms in a field in which crop plants are grown, comprising: 
a first infestation map, wherein the first infestation map indicates subareas in the field are in which in a past cultivation period of an infestation with harmful organisms has been observed, and
means for predicting the infestation risk of the crop plants with harmful organisms for a current cultivation period, and
means for creating a treatment map, the treatment map indicates which subareas of the field are to be treated in order to prevent the dispersal of the harmful organisms and/or to control harmful organisms, the treatment map is created based on the prediction of the infestation risk for the current cultivation period, as claimed.

Relative to claim 27, the prior art does not disclose: 
A computer program product comprising:
program code which is stored on the data storage device, and which causes the computer to read one or more digital infestation maps into the working memory of the computer, 
in the one or more infestation maps, subareas in the field indicate that: 
a past cultivation period with harmful organisms has been observed, and/or an infestation with harmful organisms in a current cultivation period has been observed;
- the program code further causes the computer to calculate subarea-specific risks for an infestation of the crop plants with harmful organisms for the current cultivation period, the calculation being made on the basis of the following information:
-the digital infestation map(s), 
-subarea-specific information of a state of development of the crop plants, 
-subarea-specific environmental factors, and/or 
-weather information,
-the program code further causes the computer to create a digital treatment map and output it in digital form to a user, the treatment map indicates which subareas of the field are to be treated in order to prevent the dispersal of the harmful organisms and/or to control harmful organisms, and the treatment map is further created based on a prediction of the subarea-specific infestation risks for the current cultivation period, as claimed. 
Relative to claim 28, the prior art does not disclose: 
A treatment map, wherein the treatment map describes (or states, or shows) which subareas of a field for the cultivation of a crop plant are to be treated with a plant protection agent in order to prevent the dispersal of harmful organisms and/or to control harmful organisms;
the treatment map has been created based on a subarea-specific prediction of the infestation risk of the field with one or more harmful organisms for a current cultivation period, and 
optionally, the treatment map is created and/or adapted based on conditions predicted for a time of a planned treatment of the subareas with regard to weather, a development state of the crop plant, and/or environmental factors.”?

  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/           Primary Examiner, Art Unit 3655